                   IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
                                          AT KENAI

RONALD OERTWICH

                        Plaintiff(s),

vs.                                                        CASE NO. 3KN-   zq-0/0 3'3 CI
CITY OF TOGIA K and TEOD ORO
PA UK, in his individual & official
                                                                      SUMMONS
r::m ;ir i tiP ~
                                                                         AND
                        Defendant(s).                          NOTICE TO BOTH PARTIES
                                                               OF JUDICIAL ASSIGNMENT

To Defendant: Teodoro Pauk
                    --------------------------~
You are hereby summoned and required to file with the court a written answer to the complaint
which accompanies t his summons. Your answer must be filed with the court at 125 Trading
Bay Drive, Suite 100, Kenai, Alaska 99611-7717 within 20 days* a~er the day you receive this
summons. In addition, a copy of your answer must be sent to the plaintiff's attorney or plaintiff
(if unrepresented),"""'
                   A=n-=dy
                         .L-,;;:;..
                              P-"-ev-'e=h=o-=
                                           us"'"'e;.___ _ __ _ _ _ __ _ _ _ __ _ __ _ __
whose address is: 130 South Willow Street, Suite 3, K enai, AK 99611

If you fail to file your answer with in the required time, a default judgment may be entered
against you for the relief demanded in the complaint.

If you are not represented by an attorney, you must inform the court and all other parties in
this case, in writing, of your current mailing address and any future changes to your mailing
address and telephone number. You may use court form Notke of Change of Address /
Telephone Number (TF-955), available at the clerk's office or on the court system's website at
https: //oublic.courts.alaska.gov/web/forms/docs/tf-955.pdf, to inform the court.
                                                -OR-
If you have an attorney, the attorney must comply with Alaska R. Civ. P. S(i).

                              NOTICE OF JUDICIAL ASSIGNMENT
To: Plaintiff and Defendant
This case has been assigned to :
D      Superior Court Judge Jennifer K. Wells
D      Superior Court Judge Jason Gist
M      Superior Court Judge Lance Joanis
D      District Court Judge Sharon S. Illsley          D




CIV-100 KENAI (12/18)(cs)                                             Civil Rules 4, 5, 12, 42(c), 55
SUMMONS

            Case 3:20-cv-00018-SLG Document 1 Filed 01/28/20 Exhibit
                                                              Page 1AofPage
                                                                        8 1 of 8
                    IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                                   THIRD J UDICIAL DISTRICT AT KENAI

RONALD OERTWICH,                                         )
                                                         )
                    Plaintiff,                           )
                                                         )
v.                                                       )   Case No.: 3KN-19-   0/033     Cl
                                                         )
CITY OF TOGIAK and                                       )
TEODORO PAUK,                                            )
in his individual and official capacities;               )
                                                         )
                    Defendants.                          )


                                                   COMPLAINT

          Plaintiff Ronald Oertwich, through Gilman & Pevehouse, alleges:

          1.        Ronald Oertwich ("Oertwich") is a 75-year-old former resident of Togiak, Alaska,

where he lived for more than 30 years. He made his living operating the Airport Inn, providing

lodging services. Oertwich now resides in Oregon after he was banished from Togiak in 2017.

Oertwich is not Indian, Native American or an Alaska Native.

          2.        The Traditional Village of Togiak ("TVT") is one of the 229 federally-recognized

tribes in Alaska. The TVT has approximately 800 members, who are predominantly indigenous

Yupik people. It is governed by a Traditional Council elected by tribal members. The tribe

operates a police force and a tribal court system.

          3.        The City of Togiak is a political and geographic subdivision in the state of Alaska.

It is a second-class city, incorporated in 1969. It is located at the head of Togiak Bay, 67 miles

west of Dillingham, Alaska. It is approximately 225 square miles in size and has a population of

approximately 800 people. The city provides services including a city police force and a city jail.




Oertwich v. City of Togiak et al.. ,   3KN-J9-QlV33 Cl
          Case 3:20-cv-00018-SLG Document 1 Filed 01/28/20 Exhibit
                                                            Page 2AofPage
                                                                      8 2 of 8
Complaint, Page 1 of 7
          4.         Teodoro Pauk is a tribal member of the TVT and Traditional Council Vice

President. He was also Mayor of the City of Togiak during the events at issue in this case.


          5.         The TVT is an Alaska Native Tribe but is not a geographic subdivision of Alaska.


          6.         Some Indian Country townsite or allotment land may exist in or around the City of

Togiak, but none of the events relevant to this case occurred within Indian Country, as defined in

18   u.s.c. § 1151.
          7.         On or about January 24, 2017 Togiak VPSO Roger Wassillie allegedly told TVT

Tribal Police officer Leroy Nanalook of a suspicious tote addressed to Oertwich, which had arrived

in Togiak via Everts Air Cargo.


          8.         Ofc. Nanalook entered the Everts Air Cargo hangar and opened the tote, which

allegedly contained bottles of alcohol. Ofc. Nanlook seized the tote and contents.


          9.         On or about March 27, 2017 the Togiak Tribal Court issued a "Togiak Community

Order to Banish" stating [sic] "The Community Members of the Native Village of Togiak

determined Ronald Oertwich guilty of possession of prohibited controlled substances, and Hereby

Orders permanent banishment from the Native Village of Togiak Tribe according to Togiak Tribal

Code Chapter 6-2-G ... "


           10.       The Togiak Tribal Court "Order to Banish" was dated March 27, 2017, signed by

five Tribal Court judges: Defendants Anecia Kritz, Esther Thompson, John Nick, Willie Wassillie,

and Herbert Lockuk Jr. Each judge' s signature was dated March 29, 2017.


           11.       On or about March 27, 2017 Ofc. Nanalook and Willie Echuck Jr. confronted

Oertwich and told him he was getting on the next airplane out of town. The two men escorted


Oerflilich v. City of Togiak et al..,   3KN-19-6l 033 C l
Complaint, Page 2 of 7
          Case 3:20-cv-00018-SLG Document 1 Filed 01/28/20 Exhibit
                                                            Page 3AofPage
                                                                      8 3 of 8
Oertwich to his home, where he had only a few minutes to gather some personal property. Ofc.

Nanalook and Willie Echuck Jr. then escorted Oertwich to the Togiak airport and put him onto a

plane to Dillingham.


          12.       Oertwich returned to Togiak the following day, on or about March 28, 2017. He

encountered Ofc. Nanalook and VPSO Wassillie as he tried to return to his home. Ofc. Nanclook

and VPSO Wassillie arrested Oertwich and placed him in the back of a Togiak Tribal Police

vehicle. Ofc. Nanalook then drove Oertwich to the City of Togiak jail and placed him in a locked

jail cell.


          13.       While Oertwich was in custody at the City of Togiak jail, VPSO Wassillie seized

the personal property Oertwich had returned to Togiak with. None of that property has been

returned.


          14.       Oertwich was held by force in the City of Togiak jail cell until on or about April 3,

2017. During this period, Willie Echuck Jr., Craig Logusak and other TVT members acted as his

jailers, restricting his access to food, his insulin, basic hygiene and communication.


          15.       While Oertwich was imprisoned for six days, Ofc. Nanalook entered his home

without permission and seized items of personal property.


          16.       On or about April 3, 2017, Ofc. Nanalook, Jimmy Coopchiak, Bobby Coopchiak,

Herbert Lockuk Jr. and Paul Markoff tackled Oertwich, pinned him down on the floor of the jail

cell, cuffed his hands behind his back, and bound his legs with duct tape.




Oertwic/1 v. City of Togiak et al.. , 3KN- 19- 0   lf233ct
Com plaint, Page 3 of 7
         Case 3:20-cv-00018-SLG Document 1 Filed 01/28/20 Exhibit
                                                           Page 4AofPage
                                                                     8 4 of 8
          17.      Ofc. Nanalook, Jimmy Coopchiak, Bobby Coopchiak, Herbert Lockuk Jr. and Paul

Markoff carried Oertwich out of the City of Togiak jail, placed him a Tribal Police vehicle and

drove him to the Togiak airport.


          18.      Upon arrival at the Togiak airport, Ofc. Nanalook, Peter Lockuk Sr. and Paul

Markoff carried Oertwich from the police car and put him onto a Grant Aviation airplane to

Dillingham.


          19.      Oertwich believes he would be in danger if he attempted to reside in Togiak again.

He has resided in Oregon since April 2017.


    FACTS REGARDING DEFENDANTS CITY OF TOGIAK AND TEODORO PAUK

         20.       After Oertwich was imprisoned by the TVT at the City of Togiak jail, city Mayor

Teodoro Pauk and other city officials were aware that the TVT was using the city jail to imprison

a non-Indian, non-Alaska Native, non-TVT member for an alleged violation of TVT tribal law.


         21.       Despite knowing its jail was being used to imprison Oertwich, the City of Togiak

and Teodoro Pauk permitted the TVT to continue using its jail to incarcerate him.


         22.       As a direct result of the actions of the City of Togiak and Teodoro Pauk, Oertwich

incurred pain and suffering and mental anguish.


                                             I. CAUSES OF ACTION


                                     COUNT I:
                   FALSE IMPRISONMENT BY CITY OF TOGIAK AND PAUK

         23.       Oertwich realleges and incorporates by reference each of the foregoing paragraphs.




Oertwich v. City of Togiak et al.,   JKN-19-0/0'33 Cl
Complaint, Page 4 of7
         Case 3:20-cv-00018-SLG Document 1 Filed 01/28/20 Exhibit
                                                           Page 5AofPage
                                                                     8 5 of 8
         24.       The City of Togiak and Pauk knew or should have known they had no lawful basis

to permit the TVT to imprison Oertwich in the City of Togiak jail.


         25.       As a result of his false imprisonment Oertwich suffered damages.


                                       COUNT II:
                      NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                             BY CITY OF TOGIAK AND PAUK


         26.       Oertwich realleges and incorporates by reference each of the foregoing paragraphs.


         27.       The City of Togiak and Pauk negligently caused emotional injury to Oertwich when

it permitted the TVT unlawfully imprison him in its jail for six days.


         28.       As a result of this negligent infliction of emotional distress Oertwich suffered

damages .


                                      COUNT III:
                    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                             BY CITY OF TOGIAK AND PAUK

         29.       Oertwich realleges and incorporates by reference each of the forego ing paragraphs.


         30.       Defendants acted intentionally or recklessly in imprisoning Oertwich, or permitting

him to remain imprisoned at the City of Togiak jail.


         31.       This outrageous conduct was done with reckless disregard of the probability of

causing emotional distress to Oertwich.


         32.       As a result, Oertwicb suffered emotional distress and damages.




Oertwicll v. Oty of Togiak et al.. , 3KN-19-   01033c1
Co mplain t. Page 5 of7
         Case 3:20-cv-00018-SLG Document 1 Filed 01/28/20 Exhibit
                                                           Page 6AofPage
                                                                     8 6 of 8
                                                COUNT IV:
                                         BATTERY BY CITY OF TOGIAK

          33.        Oertwich realleges and incorporates by reference each of the foregoing paragraph


          34.        The City of Togiak caused injury to Oertwich when its jailers tackled him in the

jail cell, boWld him, and forcibly put him onto an airplane.


          35.        As a result of this battery Oertwich suffered damages.


                                       COUNTY:
              VIOLATION OF 42 U.S.C. § 1983 BY CITY OF TOGIAK AND PAUK

          36.        Oertwich realleges and incorporates by reference each of the foregoing paragraphs.


          37.        The City of Togiak, acting Wlder its policy or custom, unlawfully imprisoned

Oertwich.


          38.        In doing so, the City of Togiak violated the Fourteenth Amendment's protection

against deprivations of liberty without due process of law.


          39.        As a result of this deprivation of his constitutional right, Oertwish suffered

damages.


                                            II. REQUEST FOR RELIEF

                Plaintiff incorporates the preceding paragraphs by reference herein.

WHEREFORE, Plaintiff Ronald Oertwich seeks the following relief:

                     I.        Actual and compensatory damages sufficient to make him whole;

                     II.       Punitive damages against Defendants sufficient to punish them and to deter



Oertwich v. City of Togiak eJ al.. ,   3KN-19-Q/033C l
         Case 3:20-cv-00018-SLG Document 1 Filed 01/28/20 Exhibit
                                                           Page 7AofPage
                                                                     8 7 of 8
Complaint, Page 6 of 7
further wrongdoing;

                 III.     Injunctive relief against City of Togiak.

                 III.     Attorneys' fees, litigation expenses, costs, pre- and post-judgment interest

             as provided by law; and

                 IV.      Such other and further relief as the Court deems just and proper.

        DATED THIS 23rd DAY of DECEMBER, 2019



                                           By:
                                                      ~~lCi!rJ80'>          ~r·-

                                                      Andy Pevehouse, ABA 0711099
                                                      Gilman & Pevehouse
                                                      130 South Willow Street, #3
                                                      Kenai, Alaska 9961 1
                                                      (907) 283-2600




Oertwich v. City a/Togiak et al.., 3KN-19-fJ/eJ3 Cl
Complaint, Page 7 of7
       Case 3:20-cv-00018-SLG Document 1 Filed 01/28/20 Exhibit
                                                         Page 8AofPage
                                                                   8 8 of 8
